                Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 1 of 25



 I   DAVrD L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLTE HOFFMAN (CABN 210020)
 a
 J   Chief, Criminal Division

 4   ANDREW F. DAWSON (CABN 26442r)
     GREGG W. LOWDER (CABN 107864)
 5   Assistant United States Attorneys

 6            450 Golden Gate Avenue, Box 36055
              S an Francisco, Califo mra 9 41 02-3 49 5
 l            Telephone: (41 5) 436-7200
              FAX: (4ls) 436-7234
 8            Email: Gregg.Lowder@,usdoj. gov

 9   Attorneys for United States of America

10                                      LINITED STATES DISTRICT COURT

11                                    NORTHERN DISTRICT OF CALIFORNIA

l2                                           SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                            )   CASENO. CR 18-0533 RS
                                                          )
t4            Plaintiff,                                  )   RECORDED NOTICE OF PENDENCY OF
                                                          )   ACTION (LIS PENDENS) AS TO REAL
15      v                                                 )   PROPERTY AND IMPROVEMENTS
                                                          )   LOCATED AT 4314 MARINA CITY DRIVE,
t6   EDVIN OVASAPYAN and                                  )   #416, MARINA DEL REY, CALIFORNIA 90292
     HAKOB KOJOYAN,                                       )   (APN 8940-43s-23s)
t7                                                        )
                                                          )
18            Defendants.                                 )

19

20            The United States hereby submits the attached Recorded Notice of Pendency of Action (Lis

2t   Pendens) as to Real Property and Improvements Located at4314 Marina City Drive, #416, Marina Del

22   Rey, Califo rnia 90292 (APN 89 40-43 5 -23 5).

23                                                                                  submitted,

24                                                                          L. ANDERS
                                                                     Uni   States
25   Dated:
                           7i1
26

27
              4
                  l,l                                               Assistant
                                                                                      WD
                                                                                                 Attomey

28

     RECORDED NOTICE OF LIS PENDENS
     cR l8-0533 RS
                  Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 2 of 25



 I                                             CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that she is an employee in the Office of the United States
 J
     Attorney for the Northern District of California and is a person of such age and discretion to be
 4
     competent to serve papers. The undersigned further certifies that she caused a copy           of
 5
                   a   Recorded Notice of Pendency of Action (Lis Pendens) as to Real Property and
 6                     Improvements located at 4314 Marina City Drive, #416, Marina Del Rey, CA 90292
 7
     to be served this date via United States first class mail delivery upon the person(s) below at the place(s)
 8
     and address(es) which is the last known address(es):
 9
      ESJ Group LLC                                                    The Evergreen Advantage, LLC
10
      43 I 4 Marina City   Drl   e, #41 6                              1424 4th Street, S:uite 777
      Marina Del Rey, CA90292                                          Santa Monica, CA 90401
11


l2
      ESJ Group LLC
13    1 03 80 Wilshire Blvd., #302

      Los Angeles, CA 90024
t4
15

t6          I declare under penalty of perjury under the laws of the United           States of America that the

t7 foregoing is true and correct to the best of my knowledge.
18
            Executed     this   11r1h day   of Apr   il,2|lgat   San Francisco, California




                                                                   w
t9

20
                                                                     \uab4n         ltt*tw'
                                                                                    v
                                                                   FSA Paralegal
2l                                                                 Asset Forfeiture Unit
22

Z3

24

25

26

27

28

     RECORDED NOTICE OF LIS PENDENS
     cR 18-0533   RS
      Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 3 of 25




^l                This page b part of your document - DO NOT DISCARD

                                                                                                 20194287424
                                                                                                                                                                      ^l
                                                                                      llllllllllllllllllllllllllllllllllllllllllllllllillllllllllill'agii'
                                                                                              Recorded/Filed in Offieial Records
                                                                                            Recorder's Office, Los Angeles Countlr,
                                                                                                                         California
                                                                                                            04102119 AT 04:13PM


                                                                                                                                                      FEES:            83. 00
                                                                                                                                                      TA)TES:              0. 00
                                                                                                                                                      OTIIER:              0. 00

                                                                                                                                                      PAID:            83. 00




 .

                                                                                                                                                                      ^.
               ililililI   ililil      ilililil il ililil1il1ililililil]ilil]]ilil                                         ]]il ililililil il ilt
                                                                 LEADSHEET




                     illlll   lllll   lililililill ililillil l]illlil IilililI ]]ililI ilil                                      ililt   ilil   ilt
                                                               201904020240030


                                                                    00016431158



                                                    r   ililt ilil ililt ilil llililtil ililt ililt iltil   llil   il]
                                                                        009727528


                                                                             SEQ:
                                                                                 01

                                      SECURE            - Daily - Time Sensitive

                                      1ilililtiliiIiiiiiitillliIiiItiifiitiif ltitiiitiiiinlli]til
                                      1iltilililililIIilililItililIiltilililIiltiliiiiiiiiiliilliiitiititii]
^l   E5355dJ
                                      THIS FORM IS NOT TO BE DUPLICATED
                                                                                                                                                          USA v.   Or"rrA, 15
f'o       REE-ERENCE
               Case 3:18-cr-00533-RS i 2 37J-9U26-t
                              ()NIJYDocument              Uz{t
                                             Filed 04/16/19 Page 4 of 25
      RECORDING REQUESTED BY:

      I-'NITED STATES ATTORNEYS OFFICE


      WHEN RECORDED PLEASE MAIL TO:
      ATJSA GREGG W. LOWDER
      UNITED STA'IES ATI'ORNEYS OF}'ICE
      450 GOLDEN GATE AVENUE, BOX 36055
      SAN FRANCISCO, CA94IO2
      ATTN: ASSET FORFEITURE UNIT

      (DOCrrMljNT WILL ONLY BD REI URNUD TO NAMH & ADr)RL:SS ABOVU)


                                                                            (SPACE, ABOVE FOR RECORDER'S USE)




                 NOI]CE OF I,IS PIjNDENS AS TO REAL PROPERTY AND IMPROVEMENTS LOCATED                               Af
                       4314 MARINA CITY DRIVE, #416, MARTNA DEL REY, CALIFORNIA 90292


                                                            (DOCUMENT TmLE)




                                                                      SEPARATE PACD, PURSI.IANT TO CN. GOV'T. CODE 2736I.6
                      Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 5 of 25

     I   DAVrD L. ANDERSON (CABN 149604)
         United States Attomey
 2
         HALLTE HOFFMAN (CABN 210020)
 3       Chief, Criminal Division

 4       ANDREW F. DAWSON (CABN 264421)
         GREGG W. LOWDER (CABN 107864)
 5       Assistant United States Attorneys

 6                 450 Golden Gate Avenue, Box 36055
                   San Francisco, Californi a 9 4102-3 49 5
 7                 Telephone: (415) 436-7 044
                   FAX: (4rs) 436-6748
 8                 Gregg.                 .gov
                   Andrew.D                 .gov
 9
         Attorneys for United States of America
l0
                                                LTNITED STATES DISTRICT COURT
11
                                          NORTHERN DISTzuCT OF CALIFORNIA
12
                                                    SAN FRANCISCO DIVISION
t3

t4       TINITED STATES OF AMEzuCA,                              )   No.   CR 18-0533 RS
                                                                 )
l5                 Plaintifl                                     )   NOTICE OF PENDENCY OF ACTION (LIS
                                                                 )   PENDENS) AS TO REAL PROPERTY AND
t6            v                                                  )   IMPROVEMENTS LOCATED AT 4314
                                                                 )   MARINA CITY DRIVE, #416, MARINA DEL
t7       EDVIN OVASAPYAN and                                     )   REY, CALIFORNTA 90292 (ApN 8940-435-235)
         HAKOB KOJOYAN,                                          )
18                                                               )
                                                                 )
t9                 Defendants.                                   )

20

2l
22                 NOTICE IS HEREBY GIVEN that            a   criminal action has been commenced in the above-entitled

23       Court pursuant to an Indictment filed under the above case number (attached hereto as Exhibit A) and a

24       Third Bill of Particulars for Forfeiture of Property has been filed by the United States of America on

25       April    1, 2019 (attached hereto as   Exhibit B) has been filed in the above case to secure the judicial

26       forfeiture to the United States of the real property and improvements located at 4314 Marina City Drive,

27       #416Maina Del Rey, Califomia 90292 (Assessors Parcel Number 8940-435-235), which is further

28       described in Exhibit C (also attached hereto).

         NOTICE OF LIS PENDENS _4314 MARINA CITY DRIVE
         cR   18-0533   RS                                      1
                    Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 6 of 25

 1                                                       is subject to forfeiture pursuant to 18 U.S.C.

 2

 J            The owner of record                        Group, LLC.

     DArED:
 4
                          )on                                    y submi

 5

 6
                    \'l                                  S
                                                             L


 7
                                                                           Attorney
 8

 9

10

11


t2

13

t4

15

t6

17

18

t9

20

2l
22

23

24

25

26

27

28

     NOTICE OF LIS PENDENS _ 4314 MARINA CITY DRTVE
     cR   18-0533   RS                         2
                Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 7 of 25

 I                                          CERTIFICATE OF SERVICE
 2           The undersigned hereby certifies that she is an employee in the Office of the United States
 3
     Attomey for the Northern District of Califomia and is a person of such age and discretion to be
 4
     competent to serve papers. The undersigned further certifies that she caused a copy     of
 5
                    o   Notice of Pendency of Action (Lis Pendens) as to Real Property and Improvements
 6                      located at 4314 Marina City Drive, #416, Marina Del Rey, California 90292
 7
     to be served this date via United States certified mail delivery and first class mail delivery upon the
 8
     person(s) below at the place(s) and address(es) which is the last known address(es):
 9
      ESJ Group LLC                                           The Evergreen Advantage, LLC
10
      4314Maina City Drive, #416                              1424 4th Street, Suite 777
11
      Marina Del Rey, CA90292                                 Santa Monica, CA 90401

t2
      ESJ Group LLC
l3    10380 Wilshire Blvd., #302
      Los Angeles, CA 90024
t4
15

l6           I declare under penalty of perjury under the laws of the United   States of America that the

t7   foregoing is true and correct to the best of my knowledge.
18
             Executed thisr{d8ay of    April, 2llg,at   San Francisco, California
t9
                                                             /l,r"^il" ,Xulr-h,
20                                                           BRENDA LUKAITIS
                                                             FSA Paralegal
2t                                                           Asset Forfeiture Unit
22

23

24

25

26

27

28

     NOTICE OF LIS PENDENS -4314 MARINA CITY DRIVE
     cR   18-0533   RS                                   3
               Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 8 of 25




 GALIFORNIA ALL.PURPOSE ACKITOWLEDGTE]IT                                                               ctvtL coDE s 1189

   A notary public or other offlcer completing this certificate verifies only the identlty of the indMdual who signed the
   document to whlch this certificate is attached, and not the truthfulness, accuracy, or validlty of that document.


 State of Califomia
 County   of    San Francisco

 On              April2.2019            before me,     Tvlc   T   Doerr, N rrtArv Public
                   Date                                           Here lnseft Name and Tltle of the Officer
 personally appeared             Gregq W. Lowder
                                                                  Name(s)       of Signe(s)


 who proved to me on the basis of satisfactory evidence to be the person(l| whose name(Q is/ar6
 subscribed to the within instrument and acknowledged to me that hels@ffiy executed the same in
 hish/thdr authorized capacity(16), and that by his/hq5/thdr signature({on the instrument the person(a},
 or the entity upon behalf of which the person(gacted, executed the instrument.
                                                            I certify under PENALTY OF PERJURY under the laws
                                                            of the State of Callfomia that the foregoing paragraph
                                                            is true and conect.
                            L.    ERR
                  Commisslon # 2134483           z2         WITNESS my hand and officlal
                  Notary Public' Galilornia
                   San Franclsco CountY
                   Corrn.        Nov 20, 201 9
                                                            Signature
                                                                                      Signaturc            Public




               Place Notary SealAbove
                                                       OPNONAL
   Though this section is optional, completing this information can deter alteration of the document or
                    fraudulent reattachment of this form to an unintended document.
Descriptlon of Attached     Notice of Pendency ofAction (Lis Pendens)                  as to Real
                             mprovcments Located at 4314
Title or Type of Document:                                                                     Date:   04102119
Number of Pages: 20 Signer(s) Other Than Named Above:
Capacity(ies) Glaimed
Signer's Name: Gress                                              Signer's Name:
ElCorporate Officer
D Partner
                        -
                        Title(s):
              D Limited D General
                                                                  D Corporate Officer - Title(s):
        -
  ]ndividual
                                                                  tr Partner - D Llmited D General
E[                 tl Attorney in Fact                            tr lndivldual D Attomey in Fact
trTrustep          flGuardian or Conservator                      E Trustee         D Guardian or Conservator
ElOther: Assistant United           Attornev                      tr   Other:
Signer ls Representing:                                           Signer ls Representing:


@2014 National Notary Association . www,NationalNotary.org . 1-800-US NOTAHY (1-800-876-6827) ttem #5907
Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 9 of 25




                      Exhibit A
                   Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 10 of 25




     1    ALEX G. TSE (CABN 1s2348)
          United States Attomey
     2                                                                             FILED
,3                                                                                   NOv   - 1zolu\
 4                                                                                  SUSAN Y, SOONG
                                                                                  CLERK. U.S, DISTBICT COUBT
     5                                                                         NORTHERN DISTRICT OF CALITORNIA



 6

 7

 8                                          I.INITED STATES DISTRICT COURT

 9                                       NORTHERN DISTRICT OF CAIIFORNIA
10                                              SAN FRANCISCO DTVISION
11


12
         UNITED STATES OF AMERICA,

              -   Plaintiffl
                                                               "G& 18 583                                            RS
                                                               YIOLATIONS:    18 U.S.C. $ 1343 -Wire Fraud; 18
13           Y                                                U.S.C. $ 1349 - Conspiracyto Com:nit Wire Fraud;
                                                              18 U.S.C. $ i956O) - Conspiracyto Commit
t4 EDVIN OVASAPYAN and                                        Laundering of Monetarylnstruments; 18 U.S.C.
         TIAKOB KOJOYAN,                                      $ 371 - Conspiracy to Engage in the Unlawfirl
1s                                                            Wholesale Distibution of Drugs; 18 U.S.C. $ 2 -
                  Defendants                                  Aiding anil Abetting; 18 U.S.C. $$ 981, 982 &28
I6                                                            U.S.C. $ 2a61(c) - Criminat Forfeiture

L7                                                             SAN FRANCISCO VENUE
18

lg
20)                                                  IN.DICTMENT
nl       The Grand Jury charges:

22                                                 Introductory AIle sations

23                At all times relevant to this Indichent:

24                Overview of the Regulation of the Distribution of Prescription Drues

25                1.      The Food and Drug   Administation ('TDA') is the federai agency of the United          States

26       responsible for administering federal statutes and regulations aimed at protecting the health and safety         of
27       United States citizens and residentS by ensuring that, among other things, drugs are safe and effective for

28       their intended uses and that the labeling of such drugs bears true, complete, and accurate
                                                               1
              Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 11 of 25




 1   informationefore they may be offered and sold in the United States.

 2           2.       One of the statutes that the FDA enforces is the Federal Food, Drug and Cosmetic           Act

 3   (FDCA) as amendedbythe Drug Supply Chain and SecurityAct (DSCSA), which is designedto,

4    amoflg other things, ensure that drugs sold for human use are safe and effective for their intended uses'

-5           3.       The FDCA defines a "drug" as: (A) articles recognized in the official United States

 6   Pharmacopoeia, official Horneopathic Pharmacopoeia of the United States, or official National

 7   Forrnularg or any supplement to any of them; and (B) articles intended for use in the diagnosis, cure,

 8   mitigation, treatnent, or prevention of disease in man or other animals; and (C) articles (other than food)

 9   intended to affect the structure or any function of the body ofman or other animals; and (D) articles

10   intended for use as a component of any articles specified in clause (A), (B), or (C).

i1           4.       A "proscription drug" is any drug which, because of its toxicity and other potential for

12   hamful effects, or the method of its use, or the collateral measures necessary to its use, is not considered

13   safe for use except under.the supervision of a practitioner licensed      by State law to administer such drugs,

74   or any drug which is limited by an approved new drug applicafion to use under the professional

15   supervision of apractitionerlicensedbylaw to administer such           &ag.   ZIU.S.C. $353OX1).

t6           5.       On Novemb er 27,2013,the DSCSA was enacted to better protect the integnty of the

L7   nation's drug distribution system. One of the intended results of the DSCSA is to prevent the practice

18   known   as   prescription drug diversion, Under the DSCSA

t9                     a)       "Wholesale Diskibution'' meaas diskibution of      a   prescription drug to or receipt of

20                     a   prescription drug by a person other than a coffiumer or patient, but does not include

2t                     the lawfirl dispensing of a prescription drug pursuant to a prescription accordin gto 21

22                     u.s.c. $3s3(bx1).
23                     b)      A "wholesale distributor" of prescription drugs means a person (other than the

24                     manufacturer, a manufachuer's co- lioensed parbrer, a third party logistics provider, or

25                     repackager) engaged in wholesale distribution.

26                     c)       "Authorized"   h
                                                   t"   case of a wholesale dishibutor means having a valid license

27                     gnder State law or 21 U.S,C. $ 360eee-2, in accordance with 21 U.S.C. $360eee-1(a)(6).
                                i'Licensed," in the case of a wholesale distributor, means having a valid license in
28                     d)
                                                                2
                Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 12 of 25
          \r




  1                     accordance uader 21 U.S.C. $353(e) or State law.

  2                     e)    "Transaction histoqt''means a statement inpaper or electbnic form that includes

  3                     the tansaction information for each prior transaction going back to the manufacturer           of
  4                     the drug product.

  5                     D     'Transaction inforrnation" includes, among other things, the stength and dosage

  6                     form of the drug product, the number of containers, the lot number of the drugproduct,

  7                     and the business name and address of the persons from whom and to whom ownership is                     ,




  8                     being hansferred.

  9                     g)    " Transaction statemenf'        means a statement in paper or electonic     forrr that the

10                      entity hansferring ownership of a drug product is in compliance with certain provisions

,11                     of the DSCSA.

72             6.      Effective January    7   ,   2Ol5,the FDCA, as amended by the DSCSA, imposes requirements

L3    on wholesale distributors of most prescription drugs, including cerlain product tracing requireme,nts.

l4    Specifically:

15                     a)     A wholesale distributor shall not accept ownership of a product unless the

76                    previous owner prior to, or at the time        of   the transactionprovides the fuaJmaction history,

17                     transaction information, and a transaction statement for the product.

18                     b)     The kading parhrers of a wholesale distibutor may only be authorized tading

t9                    Partners.

20             7.      If a wholesale distributor purchased a product directly from         the manufacturer, the

21    exclusive distibutor of the manufacturer, or         a repackager    that pruchased directly from the manufacturer,

22    then prior to, or at the time of, each hansaction in which the wholesale distributor aansfers ownership              of
23    a   product, the wholesale distibutor shall provide to the subsequent purchaser*

24                     a)     a   tansaction statement, wbich shall state that such wholesale disffibutor, or a

25    ,                member of the affiliate of such wholesale distibutoE purchased the product directly

26                     from.the manufacturer, exclusive dishibutor of the manufacturer, or repackager that

27                     pwchased the product directly from the manufacturer; and

28                     b)     the transaction history and transaction information.
                                                                 3
             Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 13 of 25




 1          8.      Wholesale diskibutors of prescription drugs who did notpurchase aprescription drug

 2   directly from the manufacturer, the exclusive distibutor of the manufacturer, or a repackager directly

 3   from the manufacturer must, prior to or at the time of each transaction, provide to the subsequent

4 puchaser a transaction history iansaction information, and tansaction statement. Wholesale

 5   distributors must capture the transaction inforrnation (including lot level information), transaction

 6   history andhansaction statements for each transaction described above, and maintain that infor:nation,

 7   history and statement for not less than six years after the date of the transaction'

 8    .     The Defendants and Related Entities

 9          g.      Defendant Edvin OVASAPYAN is the owner and operator of Mainspring Distribution'a

10   Pennsylvania limited liability company. OVASAPYAN resides in the State of Califomia'

11           10.    Mainspring Disfribution ("Mainspring") is a Pennsylvania corporate entity that has been

L2   licensed by the Commonwealth of Pennsylvania as a wholesaie pha::naceutical distributor.

13           11.    Defendant Hakob KOJOYAN resides in the State of Califomia.

r4          The Conspiracy and Scheme to Defraud

15           lZ.    Beginning at a date unknown to the grand jury, but no later than on or about February 9,

16   2017, andcontinuing througfr a date unknown to the grand jury, but to at least on or about April 5, 20L8,

17   OVASAPYAN and KOJOYANknowingly devised, intendedto devisq and carriedout a conspiracy and

18   scheme and artifice to defraud as to a material matter; and to obtain money and properfy by means       of

19   materially false and fraudulentpretenses, representations, andpromises, andby omissions and

20   concealment of material facts with a dutyto disclose.

21           As part of the conspiracy and scheme to defraud:

22           13.     OVASAPYAN, througlr his,control of Mainspring, sold or arranged to be sold large

23   quantities of prescription pharmaceuticals to retail phannacies and wholesalers across the United States.

24   OVASAPYAN, KOJOYAN, and others known and unlorown to the Grand Jury generated false and

25   misleading documentation claiming that the drugs sold by Mainspring had been acquired in compliance

26   with federal law from authorized tading parhrers who were licensed, legitimate suppliers. In sum,

27   OVASAPYAN, KOJOYAN, and their coconspirators identified             a licensed wholesaler   in Califomia

28   (hereinafter, the LICENSED SUPPLIER) and then created paperwork fulsely representing that
                                                   4
             Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 14 of 25




 1   Mainspring's supply of prescription drugs had beon acquired from ths LICENSED SIIPPLIBR. kt

 2   realifi Mainspring    had never acquired any prescription drugs from the LICENSED SITPPLIER, and the

 3   drugs sold under that name had in fact been acquired from      illicit, unlicensed sources.

 4           14.    In particular, when Mainspring sold prescription drugs to its customers, it provided those

 5   customers with documentation purporting to be'the required fuansaction information, fransaction

 6   statements, and transaction histories (collectively, "Transaction Documentation"). Provision of such

 7   documentation is required by the DSCSA, Since on or about February 2077,Trrrsaction

 8   Documentation for Mainspring's sales, prepared in connection with certain transactions, represented that

 9   aparticular supplier @ereinafter, "SUPPLIER ONE"), was the source from which Mainspring had

10   acquired the drug. That Transaction Doiumentation was false and misleading.

11           15,     The listed name for SUPPLIER ONE on the Transaction Documentation prepared in

72   connection with certain transactions was misleadingly similar to the name of the LICENSED

13   SUPPLIER, and    it   created the false impression that thg prescription drugs in question had, in fact, been

t4 suppliedbythe LICENSED SUPPLIER.               The Transaction Documentationbutfressed this false

15   impression by also listing the LICENSED SUPPLIER's business address in the state of California.

16   Customers reviewing the Transaction Documentation purporting to identify the source of the

t7 prescription drugs would therefore      see a name   confusingly similar to the LICENSED SUPPLIER, in

18   addition to the business address for the LICENSED SUPPLIER. In reality, the prescription drugs sold

t9 by Mainspring were acquired from other sources that were never          disclosed to customers or reflected   in

20   the TransactionDocumentation. In some instances, these prescription drugs were unlawfirlly acquired

21   from unlicensed individuals operating in the State of Califomia.

22           16.    KOJOYAN and OVASAPYAN communicated frequently during the course of the

23   conspiracy, and KOJOYAN laiowingly parlicipated in the scheme to mislead customers into believing

24   that Mainspring's supply of prescription drugs was legitimate. KOJOYAN and OVASAPYAN

25   monitored the licensure status for the LICENSED SUPPLIER, and inthe event the license for the

26   LICENSED SUPPLIER became inactive, OVASAPYAN and KOJOYAN would cease sales activity

21   until the license was reactivated.

28       17. As a furtherpart           of the conspiracy and the scheme to defraud, OVASAPYAN,

     INDICTMENT                                           3
             Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 15 of 25
      t,




 1   KOJOYAN, and others established and caused to be established shell companies with names deceptively

 2   similar to the LICENSED SUPPLIER. OVASAPYAN and KOJOYAN then established and caused to

 3   be established bank accounts held in those.deceptively similar corporate names, In order to conceal the

 4   fraud OVASAPYAN and KOJOYAN a:ranged for Mainspring to transfer funds to these deceptively

 5   named accounts in order to create banking r"cords superficially consistent with financial tuansfers to a

 6   legitimate, LICENSED SIIPPLIER. However, Mainspring never transfered any funds to any ba:rk

 7   account controlled by the LICENSED SUPPLIER, and            it otherwise never did any business with the

 8   LICENSED SUPPLIER, In reality, the funds transferred from Mainspring to the accounts established

 9   by KOJOYAN and others were often liquidated and retumed as proceeds to the co-conspirators, or else

10   tansferred to other bank accounts. Only ayery small portion of the firnds acqtilred by Mainspring from

11   its customers was ever sent to a licensed prescription drug wholesaler.

72   COLINTONE:                       (18U.S.C. $ 1349-ConspiracytoCommitWireFraud)

L3      18. Paragraphs           1   through 17 of this Indictrnent are re-alleged and incorporated as if fully set

74   forth here.

15           19.     Begrnning no later than on or about February     g,2}l7,    and continuing through at least on

t6 or about April   5, 20i8, in the Northem District of California and elsewhere, the defendants,

t7                                             EDVIN OVASAPYAN and
                                                 HAKOB KO]OYAN,
l8
19   did knowingly conspire to devise and intend to devise a scheme and artilice to defraud as to a material

20   matter, and to obtain money and property by means of materially false and fraudulent pretenses,

2l   representations, andpromises, andby omissions and. concealment of material facts with a duty to

22   disclose, and, for the purpose of executing such scheme and artifice to defraud, to tansmit and cause the

23   tuansmission of rvire communications in interstate corlmerce, in violation of      Title   18, United States

24   Code, Section 1343.

25           All in violation of Title   18, United States Code, Section 1349.

26   COUNTS TWO AND          THREE:           (18 U.S.C. $ 1343   and2- Wire Fraud and Aiding andAbetting)

27           20.     Paragraphs 1 through 19 of this Indictment are re-alleged and incorporated as        if fully   set

28   forth here.

     INDICTMENT                                            4
        Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 16 of 25




        27.    Beginning at a date unknown to the grand jury, but no later than on or about February 9,

2017, andcontinuing as to all defendants to a date unknown to the grand jury, but to at least on or about

April 5, 2018, in the Northem District of California and elsewhere, the defendants,

                                          EDVIN OVASAPYAN, and
                                            HAKOB KOJOYAN


did knowingly and with the intsnt to defraud device and execute, and attempt to execute; a material

scheme and artifi.ce to defraud and to obtain money and property by means of materially false and

fraudulent pretenses, representations, andpromises, and by omissions and concealment of material facts.

       22.      On or about the dates set forth belOw, in the Northerr Dishict of California and

elsewhere, for the pu{pose of executing the scheme and artifice referred to above, and attempting to do

so, the defendants did knowingly fuansmit and cause to be transmitted writings, signs, signals, pictures,

and sounds in interstate corlmelce by means of     wire communications:



     Couxr             Darr                                     IrruWrxen
        2          3t16120t8        Electonic Transfer of $42,000 from Mainspring to Bank Account

                                    Domiciled in SanMateo, Califomia

        3          41512018         Electonic Transfer..of $15,000 from Mainspring to   a Bank   Account

                                    Domiciled in San Mateo, Califomia



        All in violation of Title   18, United States Code, Sections 1343   and2.

COttNT FOIIR:           (18 U.S.C. $ 19560)    - Conspiracyto   Commit Laundering of Monetary
                   .    Instuments)

        23.     Paragraphs 1 through 22 of lfris Indictnent are re-alleged and incorporated as    if firlly   set

forth here.

        24.     Begiruring at a date unknown to the grand jury, but no later than on or about February 9,

2077, and.continuing as to all defendants to a date unknown to the grand     jury, but to at least on or about

April 5, 2018, in the Norttrem Diskict of California and elsewhere, the defendants,

                                          EDVIN OVASAPYAN, and
                                            IIAKOB KOJOYAN
INDICTMENT                                           5
              Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 17 of 25




 1    and others known and unknown,            unlawfirlly antl knowingly conspired together and with one another to

2    violate Tifle 18, United States Code, Section 1956(a)(1).

 3            25.       It was a part and an object of the conspiracy that the defendants, and others known and

4    unlnown to the grand jury, with the intent to promote the carrying on of spdcified unlawful activity and

 5   to conceal and disguise the nature, location, source, ownership, and control of the proceeds of specified

 6   unlawful activity, to wit, conspiracy to commit wire fraud and wire fraud, in violation of Title 18,

 7   United States Code, Sections 1343 and 1349, unlawfully and knowingly, and knowing that property

 8   involved in a financial transactionrepresents the proceeds of some form of unlawfirl activity, would and

 9    did conduct and attempt to conduct financial transactions which in fact involved the proceeds of

10    specified gnlawful activity, in violation of Tifle 18, United States Code, Section 1956(a)(1).

11           At1 in violation of Title 18, united states code, section 1956(h).

12    COUNT    FME:               (18 U.S.C. $ 371       - Conspiracy   to Engage in the Unlawful Wholesale

13                                Dishibution of Drugs)

14            26.       Paragraphs   I through 25 of this tndictuent       are re-alleged and incorporated as   if fully   set

15    forth here.

16            27    .   Beginning at a dateunknown to the grand jury, but not later than February 9, 2017 , and

t7    continuing to a date unknown to the grand jury, but to at least on or about April 5, 2018, in the Northern

18    Distict of California andelsewhere,          the defendants,

19                                                     EDYIN OVASAPYAN, and
                                                         HAKOB KOJOYAN
20
      and others known and unknown, did knowingly and intentionaliy conspire to:
2l
                        a)     knowingly engage in the unlicensed wholesale dishibution ofprescription drugs
22
                        in interstate coiltrnerce, in violation of Title 21, United States Code, Sections 331(t),
23
                        3s3(eX1   XA),   333   (b)(1   )(D);
24
                        b)      engage in the wholesale        diskibution of prescription drugs without obtaining and
25
                        providing truthfiil and accuratb hansaction histories, transaction statements, and
26
                        tansaction infonnation, with intent to defraud and mislead, in violation of Title 21,
27   t---
     I                  United States Code, Sections 331(t), 360eee-1(c), and 333(a)(2); and
28

      INDICTMENT                                                 6
             Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 18 of 25




                            defraud the United States and its agencies by impedihg, impairing, and defeating
 1
                    ")
 2                  the lawfirl functions of the Food and Drug Adminisfration to protect the healttr and sdfety

 3                  of the public by ensuring that prescription drugs dishibuted in the United States were safe

 4                  and effective from the time of manufacturing to the delivery to the entify that sells or

 5                  dispenses the product to the ultimate consumer or patient.

 6          Manner and Means for Achieving the Objects of the Conspiracy

 7           28.    As part of the conspiracy, the coconspirators acquired prescription drugs from unlicensed

 8   dealers in the State of Califomia and shippgd them to a facility in the Commonwealth of Pennsylvania

 9   that was associated with Mainqpdng Distribution.

10          Zg,     The coconspirators then generated or caused to be generated Transaction Documentation

11   falsely claiming that the prescription drugs had been acquired from the LICENSED SUPPLIER' This

72   Transaction Documentation was distibuted to Mainspring's customers, which included retail

13   pharrnacies in addition to other wholesale distributors

14          30.     As part of the conspiracy, and in order to buthess the coconspirators'' false claims as to

1s   the source oftheirprescription drugs, the coconspirators opened and caused to be openedbank accounts

16   in the names of shell business entities with names deceptively similar to the name of the LICENSED

17   SUPPLIER, which was the supposed source of the majority of Mainspring's pha::riaceuticals

18          OvertActs

L9           3t.    In furtherance of the conspiracy, and to effect the illegal objects thereof the following

20   overt acts, among others, weie committed in the Northem District of California and elsewhere:

21                  a)      On or about March 16, 2018, the defendants transferred and caused to be

22                  hansfered $42,000 from an account held in the name of Mainspring Distribution to an

23                    count domicitedin San Mateo, Califonria.

24                  b)      On or about April 5, 2018, the defendants tansferred and caused to be transferred

25                  $15,000 from an account held in the name of Mainspring Diskibution to an account

26                  domiciled in San Mateo,   Califonria                 .                              r
27                          On or about   April l4,2O77,the    defendants caused Transaction Documentation to
                    ")
28                  be generated for a customer that falsely and fraudulently misrepresented the source of a

     INDICTMENT                                         7
                   Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 19 of 25




 1
      ll                   prescnption drugproducts




      ll
 2                *    in violation of Tifle 18, United States Code, Section   371'                                          I




 3
      ll                                                                                                                     I




 4

 5

 6 ll      *,
                                              ,_:::1::::::::::.':i:                           18,
                incorporated herein for the puq)ose of allegin_g forfeiture pursuant to the provisions of Tifle
                                                                                                                             I

                                                                                                                             I


 7 ll ,**U States Code, Sections 981 and 982, and.Title 28, United States Code, Section 2461(c).                             I



 8 ll      ,r. Upon a conviction for any offense alleged in Counts One through Three of this                                 I


 9    llt*.-.or,        the   defendants,
      ll                                             EDVIN ovASAPYAN          and                                            I



10    ll                                                seroB      KoJoYAN,                                                  I

                                                                                                                             I



11      *"      forfeit to the United States, pursuant to 18 U.S.C. $ 981(aX1)(C) and 28 U.S.C. $ 2461(c),          all
      ll                                                                                                                     I

12 lln-n"rtV,
                                                                                                   and
                      real or personal, constituting or derived from proceeds the defendants obtained directly
                                                                                                                             I


1.3ll t***    as the result of the violation, including but not limited to a forfeiture money judgment.                      I


14 ll       ,0. Upon a conviction for any offense alleged in Count Four of this Indichnent, the
      lla.r,,,a*,,,
                                                                                                                             I




15                                                                                                                           I
      ll                                             EDVIN ovASAPYAN   and                                                   I
t6                                                     HAKOB       KOJOYAN.                              .                   I

17         sUt forfeit to the United    States, pursuant   to 18 U.S.C. $$ 981(aX1)(A) and (C), 982(a), and28       U.S.C.
      lf                                                                                                                     I

18 ll $ Z+Oi (.),                                                                                      or
                       all property, real or personal, involved in or traceable to the violation, or oonstituting            I



t9 ll U"n*U ftom proceeds haceable directly and indirecfly to a violation, including but not limited. to a                   I


20 ll                 money     judgment.
        "o",r*                                                                                               the
                                                                                                                             I


      ll     35.              Upon a conviction for any offense alleged in Count Five of this Indichnent,
21

22    llu"*o**.                                                         .                                                    I



                                                                                                                             I


      ll                                             EDVIN ovASAPYAN   and                                                   I
23    II                                               HAKOB       KOJOYAN,                                                  I



24
      lf
           rOil forfeit to the United States, pursuant to 18 U.S.C.    $$ 981(a)(1XC), 982(a)(7),and 28 U.S.C.       $       |

25                      propertS real orpersonal, that constitutes or is derived direcfly or indirectly, from the gross
      llZ+Ot1"1,ali                                                                                                          I

26 ll proo."a, kaceable to the commission of the offense, including but not limited to a money               jud.gment.      I




      ll^,",**l
27    ll          ,   o.      If any of the aforementioned property, as a resuit of any act or omission of the
      il                                                                                                                     I

28
               Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 20 of 25




 1   defendants   -
 2                      a.        cannot be located upon the exercise of due diiigence;

 3                      b.        has been transferred or sold to, or deposited   with, a third person;

 4                      c.        has been placed beyond the   jurisdiction of the Court;

 5                      d.        has been substantially diminished in value; or

 6                      e.        has been commingled vdth other property that cannot be divided without

 7                                difficulty;

 8   any and all interest the defendants have in other property shall be vested in the United States and

 9   forfeitedtotheUnitedStatespursuanlto2l U.S,C. $ 853ftr),asincorporatedbyl8U.S.C. $ 982.

              A11 in   violation of Title 18, United States Code, Sections 981 and 982;Title 28, United States
10
     .
11   Code, Section 2461(c);and Rule 32.2 of theFederal Rules of Criminal Procedure.

12
                 ')lr.
13   DArED:                  tt   )ot(                           A TRIIE BILL

14

15

76

L7   ALEX G, TSE
     United
18

19

20
                                   Division
21

22

23   (Approved as to forrr:

24

25

26

27

28

     INDICTMENT                                              9
Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 21 of 25




                      Exhibit B
                       Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 22 of 25
                        Case 3:18-cr-00533-RS Document              34   Filed 04/01/19 Page L ot 2




      I
            DAVID L. ANDERSON (CABN 149604)
     2      United States Attorney

     3      IIALLTE HOFFMAN (CABN 210020)
            Chief, Cdminal Division
     4
            ANDREW F. DAWSON (CABN 264421)
     5      GREGG W. LOWDER (CABN 107864)
            Assistant United States Attorneys
     6
                    450 Golden Gate Avenue, Box 36055
     7              San Francisco, Californi a 9 41 02-3 49 5
                    Telephone: (415) 436-7 200
     8              FAx: (41s) 436-6748
                    Email: Gregg.Lowder@usdoj.gov
     9

 IO        Attomeys for United States of America

 11                                           UMTED STATES DISTRICT COURT
 t2                                        NORTIIERN DISTRICT OF CALIFORNIA

 l3                                                SAN FRANCISCO DryISION

 l4
15         UNITED STATES OF AMERICA,                                CASENO. CR 18-0533 RS

t6                  Plaintifl                                       TIIIRD BILL Of,'PARTICULARS FOR TIIE
                                                                    FORFEITT]RE OF PROPERTY
17              v

18        EDVIN OVASAPYAN and
          HAKOB KOJOYAN,
t9
20                  Defendant.

2t
22                  The United States of America, by and through David L. Anderson, United States Attomey for the

23        Northern   Distict of Califomi4    and Gregg W. Lowder, Assistant United States Attomey, hereby files the

24        following Third BiU of Particulars for notice of forfeiture ofproperty.

25        t//
26        l//
27        ilt
28        Third Bill of Particulars for Forfeiture of Property
          cR 18-0s33 RS
                                                                I
                   Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 23 of 25
                       Case 3:18-cr-00533-RS Document             34      Flled O4lO1"lt9 Page 2 oI2




 .1               The Indictrnent in the above-captioned case filed onNovember 1, 2018, provides notice of and

     2    seeks the   forfeitue of both real and personal proper(y pursuant to       18   U.S.C. $$ 981 md 982 ard28

     3    U.S.C. $ 2a61(c). The United States hereby gives notice that, in addition to any property already listed

     4    in the forfeihre allegation, the Bill of Particulars for forfeiture of property filed on January 10,2019,

     5    and the Second    Bill of Particulars for forfeiture properly   fi1ed on February 14,2019, the United States is

     6    additionally seeking forfeiture of the following proper[y:

     7                 .   Real Property and Improvements located at248l N. Junipero Avenue, Palm Springs,

     8                     California 92262;

     9                 .   Real Property and Improvements iocated at 383 Kalaimoku, Ritz Ca1ton Tower 2,

 10                        Unit 3106, Honoluiu, Hawaii 96815, titled in the name of ESJ Group, LLC;

 1l                    o   Real Property and Improvements located at 8654 Washington Blvd., Culver City,

 12                        Califomia 90232, titled in the narne of IP O22, LLC;

 t3                   r    Real Property and Improvernents located at 4305 Groves Place, Somis, Califomia 93066;

 14                   r    Real Property arrd Improvements located at 4314 Marina City Drive, Apt 4L6,Marina

 15                        Del Rey, California 90292;

 16       DATED: April 1,2019                                     Respectfrrlly submitted

 t7
                                                                             L
i8                                                                          States

19

20                                                                            U                Attorney

21

22

23

24

25

26

27
      l


28 Third Bill of Particulars for Forfeiture of Property
      1




   cR 18-0533 RS
                                                            2
Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 24 of 25




                      Exhibit C
Case 3:18-cr-00533-RS Document 37 Filed 04/16/19 Page 25 of 25




      Tho condominlurn shall mean that certain condominlum consisfing of the following
               elements:


      Asub{easehold cqndominiwn estate in and to the foltowing descn}ed parcels:

      PARGELl:

      tnat  portlon of Lot 1 of Tract No. 45545, in the County of Los Arrgeles, Shta of Califomia,
      as permap rEcoded ln Book 1100, pages 36 through 38 inclusive of Maps, ln the office
      of fhe Los Angeles Gouhty Becordel lvhi'ch is shqWn, delineated and described as Unit
     No, 416     ffie   Genter Tolver southJ on that certain condominlum nlan (the
     "Cofldominium PIan') recorded on January 11, 19EB, as lnshument No. AB-49404 Jn ths.
     Official Records gf Los Angeles County.
    .PARGEL2:


     An undlvided one slx hundredlh ({/600) irnterest in and h that porflon of Lot I of said Tract
     No. 45545, shown, defineated and descrfbed as the "common Afr space Bemefi south
     Sec'torof WestTower, Plaza Lerrel"on the eqndominium ptan.

     PARGELS:

    The exclusfue Appurtoflant Right to use Parking space No. 3r1 Iocated in The center
    Tower and Parking lpace No. 373 located in The Center Tower, as shown, definealed
    and described on said Condominlum Plan and rnore particularly ddscribed in bedton S.z
    and Article J7 of fte Master condominium sublease, a meirorandum of whiuh rrlas
    recorded on February 9, 1g8B as inshument no. 8g-176672, Official Records of said
    County.

    PARCET*
    The non+ppurtenant Rr'ghts of ingreee, egresq supporL user enioymert and other like          .


    ma[erg applicable fu the Bbovadescrfbed parcels 1 id 3, inclusive h6 said n:ghts are more
    particularly described in sectlon 5.3 of sald Master condomlnium sufreasa said
    appiurtenant Righh cunenlly affect Lot$ 1*3 inclusivs of sald rnact No. 4sE4E.
